FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 April 11, 2008
                                                                 Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                    Clerk of Court



    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 08-6000
                                                 (D.C. No. 07-CR-00171-M-1)
    JESSE LeCLAIR, JR.,                                 (W.D. Okla.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant Jesse LeClair, Jr.’s plea agreement. The

motion is filed pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

(en banc). Defendant’s counsel filed a response to the motion to enforce stating

his belief that there are no meritorious grounds upon which defendant can urge



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
denial of the government’s motion to enforce the appeal waiver, and he requested

permission to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967)

(authorizing counsel to request permission to withdraw where counsel

conscientiously examines a case and determines that an appeal would be wholly

frivolous). This court then gave defendant an opportunity to file a pro se

response to the government’s Hahn motion. In response, defendant filed a request

to withdraw his appeal.

      Accordingly, the government’s motion is GRANTED, the appeal is

DISMISSED, and defense counsel’s motion to withdraw is DENIED as moot.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-